DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In responding to applicant's amendment filed 06/01/2022, claims 1-16 have been amended.  Claim 17 has been added. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,2 , 4-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyama et al. (US 2009/0016390) in view of Trezza et al. (US 7,020,400).
With respect to claim 1, Sumiyama et al. ‘390 shows and discloses a light source (Fig 1, 5) comprising: a plurality of light-emitting elements each comprising one or more surface-emitting lasers (Fig 1, 5: a plurality of light-emitting elements 11a-11f each comprising one surface emitting laser); and one or more detecting elements located on a same substrate as the light-emitting elements, the one or more detecting elements to detect quantities of output light of the light-emitting elements, (Fig 1, 5: a plurality of detecting elements 41/ 22 detect quantities of output light/ light intensity of the light-emitting elements; See also Sections [64-69, 113, 114]).  
The claim further requires the light-emitting element and the one or more detecting elements include a same configuration formed on the same substrate.  Sumiyama et al. ‘390 did not explicitly state the above.  However, it has been held the omission of an element where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art many light source or system having array of light and detector are integrate/house in the same package/container/ housing to protect it from the environment or having the system in the same package which implies the detecting elements and light emitting elements are on the same substrate.
Trezza et al. ‘400 of analogous art shows and discloses multi-wavelength optical communication system includes a number of emitters and a plurality of detectors shared waveguide on a same substrate (TITLE; Abstract; Fig 1, 2, 7: 14/16 emitters, 18/20 detectors on same substrate , 12 shared waveguide with a shared substrate 30; Col 3-4).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Sumiyama et al. ‘390 with a shared substrate as taught or suggest by Trezza et al. ‘400, for the benefit having a compact device.

With respect to claim 2, Sumiyama et al. ‘390 in view of Trezza et al. ‘400 shows wherein the same configuration functions as a waveguide configured to guide light from the light-emitting element to the one or more detecting elements, and the one or more detecting elements receive light from the light-emitting elements through the waveguide (Fig 1, 2, 7: 12 shared waveguide guide light from 14/16 emitters to 18/20 detectors; Col 3-4).

With respect to claim 4, Sumiyama et al. ‘390 in view of Trezza et al. ‘400 shows wherein the light-emitting elements comprise the one or more detecting elements one for one, the one or more detecting elements to receive light from the corresponding light-emitting elements (Fig 1, 2, 7: 14/16 emitters to corresponding 18/20 detectors)(Fig 1, 3, 5, 7, 8: light-emitting elements 51a-f and corresponding its correspond detecting elements 41/22).
With respect to claim 5, Sumiyama et al. ‘390 in view of Trezza et al. ‘400 shows further comprising: a plurality of light-emitting elements with different oscillation wavelengths (Fig 1-7: λ1- λ4; Abstract).

With respect to claim 6, the claim further require wherein: the light-emitting elements includes a plurality of light-emitting elements with a same wavelength.  Sumiyama et al. ‘390 did not explicitly state the above.  However, Sumiyama et al. ‘390 did shows different wavelengths output and further disclose the light output can be control by the controller to synchronization with each other (Fig 2, 4, 9, 11 and its respective sections; Section [164-170]).  Therefore, it is within one skill in the art to recognize the system could be control/adjust to have the light-emitting elements having a same wavelength, for the benefit of its intended use (i.e. different or same wavelengths – removing speckle noise, increasing speckle noise).

With respect to claim 9, Sumiyama et al. ‘390 shows and discloses a controller configured to receive output from the one or more detecting elements to control the light-emitting elements (Fig 1-11: controller unit 43).

With respect to claim 10, Sumiyama et al. ‘390 shows and discloses wherein the controller converts a quantity of light received by the one or more detecting elements into an electrical signal, and feeds back a control signal to the light-emitting elements in accordance with the electrical signal, the control signal serving to regulate output light of the light-emitting elements to a given quantity (Fig 10, 11: 93, V, 85 and respective sections; Section [075, 035, 114, 158-162]).
With respect to claim 11, Sumiyama et al. ‘390 shows and discloses an optical device comprising: the light source according to claim 9 (See claim 9); and a projector to project light from the light-emitting elements onto an intended surface (Section [041-042, 174-175]; claims 7-8, 17-18 projector/image display apparatus).

With respect to claim 17, Sumiyama et al. ‘390 in view of Trezza et al. ‘400 shows and discloses wherein: the same configuration includes an active layer of the plurality of light-emitting elements (Fig 1-7: emitter 14, active portion 34; Col 3).  
Allowable Subject Matter
5.	Claims 3, 7, 8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3: 
wherein the waveguide is absent from a region in-between the light-emitting elements and the one or more detecting elements (Fig 1, 3, 5: no waveguide between light emitting region 11a-f and detecting element).

Claim 7:
wherein among the light-emitting elements, the light-emitting elements with different wavelengths are arranged with narrower spacing than the light-emitting elements with the same wavelength.Claim 12:
A measuring device comprising: the optical device according to claim 11; and an imager to image linear light irradiating the surface; and a measuring circuitry configured to measure an object on the surface on the basis of image information of the linear light imaged by the imager.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.

Tsikos et al. (US 2002/0195496) shows and discloses an illumination scanner comprising array of lights and detector mounted on the same substrate (Fig 12C, 33A-34B, 41B-64B).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				COMMUNICATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828